Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
1.	Claims 16-26 are currently under examination, wherein all the claims have been newly added in applicant’s preliminary amendment filed on June 15, 2022. The original claims 1-15 have been cancelled by the applicant in the same amendment. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 16-26 are rejected under 35 U.S.C. 103 as being unpatentable over JP (04-232204 A) in view of Meynerts et al. (US Pub. 2013/0192421 A1).
With respect to claims 16-26, JP (‘204 A) discloses a method comprising casting an iron melt into a mold having a predetermined shape under an atmosphere containing oxygen (e.g. air) to form a spheroidal graphite cast iron article having the predetermined; and nitriding a working surface of the article under a gas atmosphere to form a nitride layer on the working surface having a thickness of 5 µm or more and a surface Vickers hardness of 600 HV or more wherein the working surface is constituted by a surface on an interior side of the object formed of the spheroidal graphite cast iron as claimed in claim 26 (abstract, Fig. 3, Tables 2-3, paragraphs [0007], [0011], [0012] and [0015]). 
JP (‘204 A) does not limit the shape of the mold at all, at least suggesting that the mold may have any shapes as desired (e.g. a shape of a cooking pan or pot including a cooking surface and having a thickness of 2 mm or less as claimed). Furthermore, it is well settled that merely changing the size or shape of an article is not a matter of invention. See MPEP 2144.04 IV.
JP (‘204 A) does not specify that an oxide made of a mill scale is formed on the working surface as claimed. Meynerts et al. (‘421 A1) discloses that an oxide made of a mill scale comprising Fe3O4 would be formed on a working surface of a casting (paragraphs [0002] and [0003]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that an oxide made of a mill scale comprising Fe3O4 would be formed on the working surface of the article of JP (‘204 A) as disclosed by Meynerts et al. (‘421 A1).
JP (‘204 A) discloses that the gas nitriding may be performed at 525-570oC for up to 10 hours without specifying the gas composition (paragraph [0011] and [0012]) at least suggesting the soft nitriding as claimed in claim 20 in view of the relatively short nitriding time as compared to a nitriding time of 15-70 hours or more for a hard nitriding.
JP (‘204 A) discloses that the spheroidal graphite cast iron contains by weight 2.70% or 2.87% Si (Table 1 and paragraph [0013]), at least suggesting that the nitride layer would contain Si3N4 as claimed in claim 22 because the Si in the cast iron would chemically react with nitrogen to form Si3N4 during the nitriding. 
The ranges of the thickness and the surface Vickers hardness of the nitride layer disclosed by JP (‘204 A) would overlap the ranges as claimed in clams 21 and 23 and 25 respectively. A prima facie case of obviousness exists. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the claimed ranges within the disclosed ranges of JP (‘204 A) with an expectation of success because JP (‘204 A) discloses the same utility over the entire disclosed ranges.












Conclusions
3.	This Office action is made non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Weiping Zhu whose telephone number is 571-272-6725.  The examiner can normally be reached on 8:30-16:30 Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Weiping Zhu/
Primary Examiner, Art Unit 1733

12/13/2022